Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.539 Page 1 of 33




  I. Neel Chatterjee (pro hac vice)               C. Michael Judd (14692)
  GOODWIN PROCTER LLP                             JONES WALDO HOLBROOK & MCDONOUGH, PC
  nchatterjee@goodwinlaw.com                      mjudd@joneswaldo.com
  601 Marshall St.                                170 S. Main Street, Suite 1500
  Redwood City, California 94063                  Salt Lake City, Utah 84101-1644
  Telephone: (650) 752-3100                       Telephone: (801) 534-7478
  Facsimile: (650) 853-1038                       Facsimile: (801) 328-0537
  Darryl M. Woo (pro hac vice)
  GOODWIN PROCTER LLP
  dwoo@goodwinlaw.com
  Three Embarcadero Center
  San Francisco, California 94111
  Telephone: (415) 733-6000
  Facsimile: (415) 677-9041
  Attorneys for Purple

                          IN THE UNITED STATES DISTRICT COURT

                           DISTRICT OF UTAH, CENTRAL DIVISION

  PURPLE INNOVATION, LLC,
                                                           FIRST AMENDED COMPLAINT
                      Plaintiff,
                                                                Civil No. 2:20-cv-811-JNP
         v.

  ADVANCED COMFORT TECHNOLOGIES,                                   Judge Jill N. Parrish
  INC. d/b/a INTELLIBED,
                                                              JURY TRIAL DEMANDED
                      Defendant.

        Plaintiff Purple Innovation, LLC (“Purple”) hereby alleges and complains against defendant

 Advanced Comfort Technologies, Inc., dba Intellibed (“ACTI”), as follows:
                                            THE PARTIES
        1.     Plaintiff Purple is a Delaware limited liability company with a principal place of busi-

 ness at 4100 N. Chapel Ridge Road, Suite 200, Lehi, Utah 84043.

        2.     On information and belief, defendant ACTI is a Utah corporation with a principal place

 of business at 1680 South Distribution Drive, Salt Lake City, Utah 84104.




 ACTIVE/106329312.7
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.540 Page 2 of 33




                                     NATURE OF THE ACTION
        3.     ACTI has unlawfully forged a new relationship with the Sleepy’s division of Mattress

 Firm, Inc. (“Sleepy’s”) to manufacture and sell unauthorized infringing products. This action seeks

 to stop ACTI’s infringing activities and to obtain a declaration of rights related to certain terms of

 a contract between ACTI and Purple.

        4.     This case arises under: the patent laws of the United States, 35 U.S.C. §§ 1 et seq.; the

 Lanham Act of the United States for trademark infringement, 15 U.S.C. § 1114; Utah common
 law for trademark infringement; the Lanham Act of the United States for unfair competition and

 false designation of origin and false advertising, 15 U.S.C. § 1125(a); the laws of Utah for unfair

 competition, Utah Code §§ 13-5a-101-103; the Defend Trade Secrets Act of the United States for

 misappropriation of trade secrets, 18 U.S.C. §§ 1836 et seq.; the laws of Utah for misappropriation

 of trade secrets, Utah Code §§ 13-24-1 et seq.; Utah common law for unfair competition; the Utah

 Truth in Advertising Act for deceptive trade practices, Utah Code §§ 13-11a-2-4; and the Declar-

 atory Judgment Act, 28 U.S.C. §§ 2201 and 2202, for a judicial determination of the parties’ re-

 spective contractual rights and obligations.
                                   JURISDICTION AND VENUE
        5.     This Court has original subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

 1338(a), as Purple’s causes of action arise under the patent laws of the United States, 35 U.S.C.

 §§ 271, et seq.; the Federal Trademark Act (“The Lanham Act of 1946”), 15 U.S.C. §§ 1051, et

 seq., and the Defend Trade Secrets Act, 18 U.S.C. §§ 1836 et. seq. The Court also has subject

 matter jurisdiction over Purple’s declaratory judgment claim under 28 U.S.C. §§ 2201 and 2202.

 Further, this Court has supplemental jurisdiction over Purple’s Utah state law claims pursuant to

 28 U.S.C. § 1367.

        6.     This Court has personal jurisdiction over ACTI. ACTI maintains its headquarters in

 Salt Lake City, Utah. ACTI committed, and continues to commit, the tortious conduct about which
 Purple complains, in this District. ACTI’s actions are aimed, at least in part, at this District. ACTI
 ACTIVE/106329312.7
                                                    2
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.541 Page 3 of 33




 transacts substantial business in this District, including with Sleepy’s. ACTI sells infringing prod-

 ucts within this District (or causes them to be sold here), and it engages in infringing conduct

 related to such products. ACTI also directs advertising via Internet in this District, and maintains

 interactive websites that prominently display versions of its infringing products to consumers at

 www.intellibed.com and various affiliate websites, accessible by Internet to users/consumers in

 this District. The infringing products are offered for sale and sold at Mattress Firm stores under

 the Sleepy’s brand throughout the state of Utah, and are advertised to Utah consumers through the

 Mattress Firm website with ACTI’s approval and support.

        7.     ACTI acted with full awareness of Purple’s intellectual property rights, knows that

 Purple is headquartered in this District, and engaged in and continues to engage in the willful

 infringement of Purple’s intellectual property rights within this District.

        8.     Venue is proper in the District under 28 U.S.C. §§ 1391(b) and 1400(a), because, upon

 information and belief, and for the reasons set forth herein, a substantial part of the events and

 rights giving rise to this action occurred in and exist in this District, and ACTI committed acts of

 infringement and has a regular and established place of business in this District. Additionally,

 ACTI is incorporated and headquartered in Utah, and therefore resides in this judicial district for

 the purposes of 28 U.S.C. § 1400(b). Venue is convenient in this District, as many key documents
 and witnesses reside in or near this District.
                                    FACTUAL ALLEGATIONS
       Purple’s Business and Its Proprietary Rights Related to Gel Matrix® Technology
        9.     Purple is a comfort technology company focused on improving how people feel and

 live through innovative comfort solutions for sitting, standing, and sleeping. Purple designs and

 manufactures a variety of innovative, premium, branded comfort products, including mattresses,

 pillows, seat and back cushions, frames, sheets and more.




 ACTIVE/106329312.7
                                                   3
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.542 Page 4 of 33




        10.    Purple markets and sells its products through direct-to-consumer online channels, tra-

 ditional retail partners, third-party online retailers, and its own retail showrooms. From the start,

 Purple developed a reputation for providing excellent quality, premium comfort products. Purple

 has been recognized for its innovative products through awards and recognition. Some of Purple’s

 more notable industry recognition includes:
              J.D. Power 2020 Mattress Satisfaction Report: Purple received the highest ratings
               overall, ranking 25 points higher than its competitors in the online mattress category.
              J.D. Power 2019 Mattress Satisfaction Report: Purple received highest ratings over-
               all, ranking 29 points higher than the bed-in-a-box category average, and 19 points
               higher than the overall mattress industry average.
              Good Housekeeping.com Best Mattresses to Buy Online in 2019: Original Purple
               Mattress.
              2019 Indigo Awards: Purple Native 360 Ads by Verizon Media Group, Gold in In-
               novative Use of Mobile Technology 2019 and Silver in Mobile Ads 2019.
              2019 Men’s Health Sleep Awards: Purple Pillow, Winner.
              2019 Edison Awards: The New Purple Mattress, Silver finalist.
              2019 BIG Innovation Award: The New Purple Mattress, Winner.
              2019 American Business Awards: The Purple Boys, Online Marketing Campaign of
               the Year – Gold Winner.
              2018 Digiday Social Campaign Award: The Purple Boys, Best Creative – Finalist.
              2018 Best in Biz Award: The New Purple Mattress, Winner of Best New Version of
               the Year – Consumer.
        11.    Purple’s products are the result of over 25 years of innovation and investment in pro-

 prietary and patented comfort technologies, and the development of its own manufacturing pro-

 cesses. Purple has accumulated over 100 granted and pending patents that differentiate Purple and

 its products in the industry from other companies and their products. Purple’s proprietary GelMa-

 trix® technology is one such technology. Purple’s proprietary GelMatrix® technology provides a

 range of benefits that differentiates its offerings from other competitors’ products.




 ACTIVE/106329312.7
                                                   4
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.543 Page 5 of 33




        12.    Purple is the owner by assignment of United States Trademark GEL MATRIX, (U.S.

 Reg. No. 5938419; recorded on August 20, 2020) in connection with “Mattress component,

 namely, elastic gel material layer or layers located in mattresses sold as an integral component of

 the mattresses; Furniture; Beds; Mattresses; Mattress foundations; Mattress bases; Pillows; Mat-

 tress toppers; Sleeping pads” in International Class 20 (the “GEL MATRIX Mark”).

        13.    Purple is also the owner by assignment of United States Patent No. 7,666,341 (the

 “’341 Patent”), entitled, “Screed Mold Method,” which was duly and legally issued on February

 23, 2010. The ’341 Patent issued from U.S. Patent Application No. 10/775,043, filed on February

 7, 2004, which was published as U.S. Patent Publication No. 2005/0173836 on August 11, 2005.

 A true and correct copy of the ’341 Patent is attached hereto as EXHIBIT A.

        14.    Purple is the owner by assignment of United States Patent No. 7,964,664 (the “’664

 Patent), entitled, “Gel With Wide Distribution of Mw In Mid-Block,” which was duly and legally

 issued on June 21, 2011. The ’664 Patent issued from U.S. Patent Application No. 11/345,622,

 filed on February 1, 2006, which was published as U.S. Patent Publication No. 2006/0194925 on

 August 31, 2006. A true and correct copy of the ’664 Patent is attached hereto as EXHIBIT B.

        15.    The ’341 Patent and the ’664 Patent are referred to herein collectively as the “Patents

 in Suit.”
        16.    Pursuant to a License Transfer and IP Assignment Agreement dated and made as of

 August 14, 2020 (the “EdiZONE Agreement”), Purple is the assignee and successor in interest to

 certain rights and obligations of EdiZONE, LLC, (also known as E-Zone, LLC) (“EdiZONE”).

        17.    EdiZONE is the assignee and successor in interest of TNT Holdings, LLC (“TNT”), a

 party to an Amended and Restated License Agreement dated January 28, 2010, as amended (the

 “License Agreement”), between TNT and ACTI.




 ACTIVE/106329312.7
                                                   5
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.544 Page 6 of 33




        18.    On May 1, 2010, TNT assigned all its rights, title, and interests in the License Agree-

 ment to EdiZONE, as expressly allowed by Section 13.13 of the License Agreement, without re-

 quiring any further amendment or court approval. Section 13.13 provides in relevant part: “Licen-

 sor may, at its sole option, assign its rights or obligations hereunder . . . .”

        19.    The License Agreement concerns certain elastomer gel technologies including the Gel-

 Matrix® technology (collectively, the “Gel Matrix Technology”).

        20.    EdiZONE and ACTI amended certain provisions of the License Agreement pursuant

 to a Settlement Agreement and First Amendment to the License Agreement made effective and

 entered as of May 1, 2017 (the “First Amendment”).

        21.    Except for the modifications in the First Amendment, the License Agreement is in full

 force and effect. Section 10 of the First Amendment expressly states in relevant part: “Except as

 expressly modified by the amendments contained in this Agreement, all terms, conditions and

 provisions of the License Agreement shall continue in full force and effect as set forth therein.”

        22.    The Patents in Suit are included in the Technology Rights held by Purple pursuant to

 the License Agreement and EdiZONE Agreement.

        23.    The GEL MATRIX Mark is included in the Trademark Rights held by Purple pursuant

 to the License Agreement and EdiZONE Agreement.
        24.    Pursuant to the License Agreement and EdiZONE Agreement, Purple also owns trade

 secrets in certain manufacturing processes related to the Gel Matrix Technology that are not gen-

 erally known and not disclosed in any patents or other publications. These trade secrets include

 certain optimizations to the product molding process, including without limitation, optimizations

 to significantly reduce if not eliminate unintended and/or undesirable air bubbles trapped in the

 product (the “Screed Molding Optimizations”), certain optimizations to the extrusion step in the

 product manufacturing process, including without limitation, optimizations to significantly im-
 prove the quality of the extrusion (the “Extrusion Optimizations”), and certain optimizations to the

 ACTIVE/106329312.7
                                                     6
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.545 Page 7 of 33




 materials recipes used, including without limitation, optimizations to make the products better

 looking and more pliable (the “Materials Recipes Optimizations”). The Screed Molding Optimi-

 zations, the Extrusion Optimizations, and the Materials Recipes Optimizations, are collectively

 referred to as the “Purple Trade Secrets”. The Gel Matrix Technology is protected by the Purple

 Trade Secrets as well as by the Patents in Suit and the GEL MATRIX Mark.

        25.    In accordance with, and pursuant to the terms and conditions of the License Agree-

 ment, ACTI was provided with the Purple Trade Secrets over the course of several meetings, dis-

 cussions, and conversations between 2007–2016. On information and belief, ACTI has imple-

 mented the Purple Trade Secrets in the manufacture of its products.
                  ACTI’s Business, Agreements with Purple, and Infringing Acts
        26.    Like Purple, ACTI markets and sells mattresses and related products to consumers,

 including through direct-to-consumer online channels, traditional retail partners, and third-party

 online retailers.

        27.    ACTI is a licensee under the License Agreement. ACTI’s license is very limited and

 conditioned upon compliance with all terms of the License Agreement. To be licensed, a licensed

 ACTI product must comply with at least the following:
              Purple’s “Quality Control” requirement, which ensures that the Gel Matrix Technol-
               ogy products conform to the quality of goods identified by Purple’s mark.
              Use the Intellibed name with any ACTI products bearing the Gel Matrix Mark or using
               the “Licensed Gel Material, Licensed Gel Structure, or Adjustable Shape Pillow” and
               “not use another mark or name” of ACTI’s choosing “to refer to the Licensed Gel
               Material or Licensed Gel Structure without written permission” of Purple.
              Indicate that the GEL MATRIX Mark belongs to Purple and identify Purple’s “city
               and state.”
              Only manufacture the Gel Matrix Technology component parts in products “sold by”
               ACTI.
              Appropriately mark the Gel Matrix Technology products and “its packaging with the
               current patent and patent pending status.”



 ACTIVE/106329312.7
                                                  7
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.546 Page 8 of 33




        28.    The License Agreement further contains an express provision precluding assignment

 by ACTI “without the advance written consent of Licensor,” (i.e., Purple). This provision was

 endorsed by the District Court for the Third Judicial District in and for Salt Lake County in the

 State of Utah (“State Court”) where the State Court recognized as part of a Amended Permanent

 Injunction that “the Amended and Restated Licensed Agreement recently executed by TNT Hold-

 ings, LLC and ACTI on January 28, 2010 is in full force and effect.” (parenthetical omitted).

        29.    Purple recently discovered that ACTI is manufacturing mattresses, pillows, and related

 products (“the Accused Products”) for Sleepy’s using the GEL MATRIX Mark. The Accused

 Products include but are not limited to Sleepy’s GEL MATRIX Pillow and Sleepy’s 12 Hybrid

 with GEL MATRIX 5Z Mattress.

        30.    The Accused Products do not comply with Purple’s authorization requirements and

 therefore are unauthorized products. The Accused Products, as being unauthorized products out-

 side the scope of the License Agreement, infringe the Patents in Suit, infringe the GEL MATRIX

 Mark, and misappropriate the Purple Trade Secrets. These unauthorized sales are particularly trou-

 bling, as at least some of the Accused Products sell at price points considerably lower than Purple’s

 and Intellibed’s competing products, also offered for sale through Mattress Firm.

        31.    On September 9, 2020, Purple notified ACTI by letter that ACTI’s sale of the Accused
 Products through Sleepy’s was unauthorized, and provided examples as shown below:




 ACTIVE/106329312.7
                                                   8
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.547 Page 9 of 33




        32.    In its letter, Purple also proposed corrective measures to remedy ACTI’s unauthorized

 use of Purple’s intellectual property rights related to the Accused Products. Purple expressed its

 concern that the use of the GEL MATRIX Mark with the Sleepy’s brand is confusing to consumers

 and undercuts the creation of brand equity – the value of a product associated with only one com-

 pany. Without the reference to ACTI (operating under the brand Intellibed), who is the sole licen-

 see of the GEL MATRIX Mark, ACTI’s use of that trademark with the Sleepy’s brand makes it

 appear that the trademark is associated with Sleepy’s low-end products, not ACTI’s premium prod-
 ucts, and interfering with the brand equity Purple seeks to promote.

 ACTIVE/106329312.7
                                                  9
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.548 Page 10 of 33




        33.    This is especially concerning to Purple because Sleepy’s products and ACTI’s prod-

 ucts cater to different market segments and are priced very differently to reach those target mar-

 kets. Sleepy’s products are targeted at the mainstream market and are sold at considerably lower

 prices compared to ACTI’s products sold under its own Intellibed brand that are targeted to reach

 the high-end market segment.

        34.    In its letter, Purple further stated that Purple was unable to identify on ACTI’s website

 the attribution of the GEL MATRIX Mark to Purple in accordance with Section 8.6 of the License

 Agreement, and if it is not properly attributed, Purple requested that ACTI provide the requisite

 attribution in compliance with the License Agreement.

        35.    ACTI refused to address its unlawful conduct. Instead, ACTI claimed that Purple could

 not have acquired the License Agreement from EdiZONE.

        36.    Because of ACTI’s refusal to honor Purple’s intellectual property rights and attempts

 to make meritless claims related to Purple’s contractual rights, Purple had no choice but to file this

 action.

        37.    After Purple filed its original complaint against ACTI on November 19, 2020, ACTI

 notified Purple that ACTI has modified its website (https://www.intellibed.com/patents-and-trade-

 marks/) to provide attribution of ownership of the GEL MATRIX Mark to Purple, including an
 identification of Purple’s city and state, in accordance with Section 8.6 of the License Agreement.

 As of the date of the filing of the instant amended complaint, ACTI’s website, as depicted below,

 thus admits in relevant part: “Gel Matrix® IS A REGISTERED TRADEMARK OF PURPLE

 INNOVATION INC, LLC LEHI, UTAH USA.” https://www.intellibed.com/patents-and-trade-

 marks/




 ACTIVE/106329312.7
                                                   10
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.549 Page 11 of 33




                                       CAUSES OF ACTION
                 COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,666,341
        38.    Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.
        39.    The ’341 Patent is valid and enforceable under United States patent laws.

        40.    The claims of the ’341 Patent are directed to a screed mold method for continuously

 or periodically molding thermoplastic material into a cushioning element. The ’341 Patent teaches

 manufacturing processes using open-faced molds that are useful in manufacturing moldable mate-

 rials, such as thermoplastic materials, and are particularly useful in manufacturing elastomeric

 articles including articles comprising elastomeric gel. The methods and structures are especially

 useful in open-face molding of materials that are of high viscosity or otherwise have a difficulty

 in flowing into the cavities of an open-faced mold.
        41.    Claim 1 of the ’341 Patent recites:
 ACTIVE/106329312.7
                                                     11
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.550 Page 12 of 33




             A screed mold method for making gelatinous elastomer gel cushioning articles, the
        method comprising the steps of:
              attaching side rails around a perimeter of an open face screed mold, the screed mold
        including a plurality of crisscrossing slots in a rigid body forming a honeycomb shape de-
        fining at least one mold core,
              providing a separate injection head, the injection head having a plurality of distribution
        channels therein through which thermoplastic material may flow, and including at least one
        heating element within it for heating thermoplastic material,
               positioning the injection head adjacent the screed mold so that thermoplastic material
        may flow from the distribution channels into at least one of the plurality of crisscrossing
        slots,
              utilizing a pumping source to introduce thermoplastic material into the injection head,
        and using the plurality of distribution channels of the injection head to deliver thermoplastic
        material into at least one of the plurality of crisscrossing slots in the screed mold,
             displacing the screed mold and the injection head relative to each other causing the
        thermoplastic material to be level, and
              recovering molded and cooled thermoplastic material from the screed mold in a de-
        sired geometric shape of a cushioning element.
 ’341 Patent, Claim 1.

        42.    Claim 16 of the ’341 Patent recites:
             A screed mold method for making gelatinous elastomer gel cushioning articles, the
        method comprising the steps of:
              providing an open face screed mold having a structural shape in a rigid body in which
        gel may be formed to take on a desired geometric structure, the structural shape including
        crisscrossing slots in the rigid body,
              positioning an injection head, having a plurality of distribution channels therein
        through which thermoplastic material may flow,
               in close proximity to the screed mold,
              utilizing a pumping source to deposit thermoplastic material into the injection head,
        and distributing the thermoplastic material through the plurality of distribution channels of
        the injection head, out of at least one exit port of the injection head, into at least one of the
        crisscrossing slots in the screed mold,
             causing the screed mold and the injection head to move relative to each other as the
        thermoplastic material is deposited into the crisscrossing slots, and
               receiving a cushioning element molded by the screed mold.
 ’341 Patent, Claim 16.

 ACTIVE/106329312.7
                                                    12
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.551 Page 13 of 33




        43.     ACTI’s Accused Products are outside the scope of the License Agreement and directly

 infringe at least Claims 1 and 16 of the ’341 Patent.

        44.     Upon information and belief, ACTI uses a screed mold method for making gelatinous

 elastomer gel cushioning articles as claimed.

        45.     ACTI’s infringement as described above has injured and continues to injure and cause

 damages to Purple.

        46.     ACTI has had notice of the ’341 Patent application that issued as the ’341 Patent since

 at least January 28, 2010, and notice of its infringement of the ’341 Patent at least since Septem-

 ber 9, 2020.

        47.     Upon information and belief, ACTI has in addition taken, and unless restrained, will

 continue in the future to take, active steps to induce infringement by others of at least claims 1 and

 16 of the ’341 Patent in violation of 35 U.S.C. §271(b), including, for example, by inducing third

 parties to manufacture the Accused Products in the manner described above. Such active steps

 include, but are not limited to, instructions to enable and facilitate direct infringement by third

 party manufacturers of the Accused Products, with the specific intent that the third parties manu-

 facture the Accused Products in a manner that infringes at least claims 1 and 16 of the ’341 Patent.

 Upon information and belief, ACTI was either aware of, or willfully blind to, the existence of the
 ’341 Patent since at least as early as February 23, 2010, and performed such acts of inducement

 with the knowledge and intent that they would lead to acts of direct infringement.

        48.     Upon information and belief, ACTI has also contributed to and will continue to con-

 tribute to the infringement of at least claims 1 and 16 of the ’341 Patent by others, including third-

 party manufacturers of the Accused Products, in violation of 35 U.S.C. § 271(c). Acts by ACTI

 that have contributed to the infringement of others include, but are not limited to, making, using,

 selling or offering to sell, the Accused Products. Such Accused Products contain components that
 are especially made for or adapted for use in infringing at least claims 1 and 16 of the ’341 Patent,

 ACTIVE/106329312.7
                                                    13
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.552 Page 14 of 33




 and are not a staple article of commerce and not suitable for substantial non-infringing use. Upon

 information and belief, ACTI has been aware that the Accused Products contained components

 that are especially made or adapted for use in infringement of the ’341 Patent since at least Sep-

 tember 9, 2020.

        49.    Additional allegations regarding ACTI’s knowledge of the ’341 Patent will likely have

 further evidentiary support after a reasonable opportunity for discovery.

        50.    By its actions, ACTI has caused injury and damages to Purple.

        51.    ACTI’s infringement of the ’341 Patent has been and continues to be willful and de-

 liberate, as ACTI has acted in at least an objectively reckless manner in view of the high likelihood

 that its acts constituted infringement of the ’341 Patent, and with full knowledge of Purple’s rights

 in the ’341 Patent.
                 COUNT II – INFRINGEMENT OF U.S. PATENT NO. 7,964,664
        52.    Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        53.    The ’664 Patent is valid and enforceable under United States patent laws.

        54.    The claims of the ’664 Patent are directed to a gelatinous elastomer comprising an A-

 B-A triblock copolymer and a plasticizer useful, for example, in casting fine-detail molds at a low

 processing temperature. The gelatinous elastomer comprises copolymer molecules having molec-
 ular weights generally evenly distributed across a range of molecular weights rather than having a

 relatively narrow molecular weight distribution centered about a single molecular weight. The A-

 B-A triblock copolymer may include SEBS, SEEPS, or other triblock copolymers. The plasticizer

 may include mineral oil or other plasticizing fluids. Purple has at all times relevant, marked its

 products that embody the technology claimed in the ’664 Patent.

        55.    Claim 1 of the ’664 Patent recites:
               A gelatinous elastomer cushion for cushioning a body of a person, comprising:
               styrene-ethylene-butylene-styrene triblock copolymer molecules, and
 ACTIVE/106329312.7
                                                     14
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.553 Page 15 of 33




               a plasticizer,
              the triblock copolymer molecules and the plasticizer being mixed to form a gelatinous
        elastomer shaped to form the cushion for cushioning a body of a person,
               wherein at least 80% of the triblock copolymer molecules have molecular weights
        generally evenly distributed between 150,000 and 250,000, and wherein no more than 50%
        of the styrene-ethylene-butylene-styrene triblock copolymer molecules have any one molec-
        ular weight between 150,000 and 250,000.
 ’664 Patent, Claim 1.

        56.    Claim 5 of the ’664 Patent recites:
               A gelatinous elastomer cushion for cushioning a body of a person, comprising:
               styrene-ethylene-butylene-styrene triblock copolymer molecules, and
               a plasticizer,
              the triblock copolymer molecules and the plasticizer being mixed to form a gelatinous
        elastomer and shaped to form the cushion for cushioning a body of a person,
              wherein at least 80% of the triblock copolymer molecules have molecular weights
        generally evenly distributed between 100,000 and 300,000, and wherein a distribution of the
        molecular weights of the triblock copolymer molecules between 100,000 and 300,000 is not
        centered about a single data point.
 ’664 Patent, Claim 5.

        57.    Claim 8 of the ’664 Patent recites:
               A gelatinous elastomer cushion for cushioning a body of a person, comprising:
               styrene-ethylene-butylene-styrene triblock copolymer molecules, and
               a plasticizer,
              the triblock copolymer molecules and the plasticizer being mixed to form a gelatinous
        elastomer and shaped to form the cushion for cushioning a body of a person,
               wherein at least 95% of the triblock copolymer molecules have molecular weights
        generally evenly distributed between 150,000 and 400,000, and wherein no more than 50%
        of the styrene-ethylene-butylene-styrene triblock copolymer molecules have any one molec-
        ular weight between 150,000 and 400,000.
 ’664 Patent, Claim 8.

        58.    ACTI’s Accused Products are outside the scope of the License Agreement and directly

 infringe at least Claims 1, 5, and 8 of the ’664 Patent.


 ACTIVE/106329312.7
                                                     15
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.554 Page 16 of 33




        59.    ACTI’s infringement as described above has injured and continues to injure and cause

 damages to Purple.

        60.    ACTI has had notice of the ’664 Patent application that issued as the ’664 Patent since

 at least January 28, 2010, and notice of its infringement of the ’664 Patent at least since September

 9, 2020. ACTI also has had constructive notice of the ’664 Patent through the marking of the ’664

 Patent on products that embody the technology claimed in the ’664 Patent.

        61.    In addition, ACTI has taken, and unless restrained, will continue in the future to take,

 active steps to induce infringement by others of at least claims 1, 5, and 8 of the ’664 Patent in

 violation of 35 U.S.C. §271(b), including, for example, by inducing third parties to make, use,

 offer for sale, sell, and/or import into the United States the Accused Products in the manner de-

 scribed above. Such active steps include, but are not limited to, distributing the Accused Products

 and instructions to enable and facilitate direct infringement by third party manufacturers, sellers,

 and importers of the Accused Products, with the specific intent that the third parties make, use,

 offer for sale, sell, and/or import such Accused Products in a manner that infringes at least claims

 1, 5, and 8 of the ’644 Patent. Upon information and belief, ACTI was either aware of, or willfully

 blind to, the existence of the ’664 Patent since at least as early as June 21, 2011, and performed

 such acts of inducement with the knowledge and intent that they would lead to acts of direct in-
 fringement.

        62.    Upon information and belief, ACTI has also contributed to and will contribute to the

 infringement of at least claims 1, 5, and 8 of the ’664 Patent by others, including third-party man-

 ufacturers, sellers, and importers of the Accused Products, in violation of 35 U.S.C. § 271(c). Acts

 by ACTI that have contributed to the infringement of others include, but are not limited to, making,

 using, offering for sale, selling, and/or importing into the United States the Accused Products.

 Such Accused Products contain components that are especially made for or adapted for use to
 infringe at least claims 1, 5, and 8 of the ’664 Patent, and are not a staple article of commerce and

 ACTIVE/106329312.7
                                                   16
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.555 Page 17 of 33




 not suitable for substantial non-infringing use. Upon information and belief, ACTI has been aware

 that the Accused Products contained components that are especially made or adapted for use in

 infringement of the ’664 Patent since at least September 9, 2020.

        63.    Additional allegations regarding ACTI’s knowledge of the ’664 Patent will likely have

 further evidentiary support after a reasonable opportunity for discovery.

        64.    By its actions, ACTI has caused injury and damages to Purple.

        65.    ACTI’s infringement of the ’664 Patent has been and continues to be willful and de-

 liberate, as ACTI has acted in at least an objectively reckless manner in view of the high likelihood

 that its acts constituted infringement of the ’664 Patent, and with full knowledge of Purple’s rights

 in the ’664 Patent. For these reasons, Purple is entitled to enhanced damages pursuant to 35 U.S.C.

 § 284, including attorneys’ fees and costs pursuant to 35 U.S.C. §285.
        COUNT III – FEDERAL TRADEMARK INFRINGEMENT - 15 U.S.C. § 1114
        66.    Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        67.    ACTI used and is continuing to use the GEL MATRIX Mark in commerce to advertise,

 promote, market, and sell premium branded Intellibed products, as well as the Accused Products,

 throughout the United States including Utah.

        68.    ACTI has both actual and constructive knowledge of Purple’s ownership of and rights
 in the GEL MATRIX Mark.

        69.    ACTI offers its goods and services related to the Accused Products under the GEL

 MATRIX Mark in the same channels of trade as those in which Purple’s legitimate goods and

 services are offered. ACTI’s conduct in using the GEL MATRIX Mark with respect to the Accused

 Products is outside the scope of the License Agreement and without Purple’s approval. Further,

 ACTI’s use of the GEL MATRIX Mark on its website is unauthorized because it does not identify
 Purple as the owner of the mark and does not identify Purple’s city and state.

 ACTIVE/106329312.7
                                                  17
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.556 Page 18 of 33




        70.    ACTI’s use of the GEL MATRIX Mark in connection with the Accused Products is

 outside the scope of the License Agreement, infringing on the GEL MATRIX Mark, and likely to

 cause confusion, mistake, and deception among the relevant consumers, the public, and the trade

 in light of Purple’s registered GEL MATRIX Mark. Indeed, by searching the Mattress Firm web-

 site, ACTI’s unauthorized GEL MATRIX pillow is identified as being “frequently bought” with

 Purple sheet sets and mattress protectors.

        71.    ACTI’s conduct is outside the scope of the License Agreement, without authorization

 from Purple, and has been undertaken with prior and continuing knowledge of Purple’s rights in,

 and federal registration of, the GEL MATRIX Mark.

        72.    ACTI’s activities as described above constitute willful and intentional infringement of

 the GEL MATRIX Mark in violation of Section 32 of the Lanham Act, 15 U.S.C. § 1114.
   COUNT IV – FEDERAL UNFAIR COMPETITION AND FALSE DESIGNATION OF
                         ORIGIN - 15 U.S.C. § 1125
        73.    Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        74.    As the owner of the GEL MATRIX Mark, Purple has the right to monitor the use of

 the GEL MATRIX Mark to preserve its brand image and equity and that mark’s association with

 premium, high quality products targeted to the luxury market. ACTI is authorized to use the GEL

 MATRIX Mark but in a manner limited by the License Agreement.

        75.    ACTI’s use of the GEL MATRIX Mark with the Sleepy’s brand, which is targeted to

 the mainstream market, is not unauthorized under the License Agreement. ACTI’s use of the GEL

 MATRIX Mark in this manner is confusing to customers and undercuts the brand value of the

 GEL MATRIX Mark as being associated only with premium products targeted to the high-end

 market.

        76.    By engaging in infringing use of the GEL MATRIX Mark, ACTI has deliberately and
 willfully attempted to trade on the goodwill associated with the GEL Matrix Mark.
 ACTIVE/106329312.7
                                                   18
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.557 Page 19 of 33




         77.   ACTI’s infringing conduct has also deprived and will continue to deprive Purple of

 the ability to control the perception of the products and services offered under the marks owned

 by Purple like the GEL MATRIX Mark, placing the valuable reputation and goodwill of Purple in

 the hands of ACTI and third parties selling the Accused Products.

         78.   ACTI’s conduct is outside the scope of the License Agreement and likely to cause

 confusion, mistake or deception as to the affiliation, connection or association of ACTI’s products

 with Purple, as well as to the origin, sponsorship or approval of ACTI and its products and services,

 in violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1).

         79.   ACTI’s activities outside the scope of the License Agreement as described above con-

 stitute the use of false designations of origin in commerce, and false and misleading descriptions

 and representations of fact, all in violation of Section 43(a) of the Lanham Act, 15 U.S.C. §

 1125(a).

         80.   ACTI had direct and full knowledge of Purple’s prior use of and rights in its marks

 before the acts complained of herein. The knowing, intentional and willful nature of the acts set

 forth herein renders this an exceptional case under 15 U.S.C. § 1117.

         81.   As a result of ACTI’s above-mentioned conduct, Purple has suffered commercial dam-

 ages, as well as the continuing loss of goodwill and reputation established by Purple in its name,
 marks and products (including but not limited to the GEL MATRIX Mark). This continuing loss

 of goodwill cannot be properly calculated and thus constitutes irreparable harm and an injury for

 which Purple has no adequate remedy at law.

         82.   Purple will continue to suffer irreparable harm unless this Court enjoins ACTI’s con-

 duct.
  COUNT V – UTAH COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR
                          COMPETITION
         83.   Purple realleges and incorporates by reference the foregoing paragraphs of this Com-
 plaint as though set forth fully herein.
 ACTIVE/106329312.7
                                                  19
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.558 Page 20 of 33




        84.    ACTI has deliberately and willfully attempted to trade on the goodwill in the GEL

 MATRIX Mark and that brand’s reputation as a premium product.

        85.    ACTI’s conduct has also deprived and will continue to deprive Purple of the ability to

 control the consumer perception of its products and services as premium products, damaging or

 destroying the GEL MATRIX Mark as a premium brand.

        86.    ACTI’s conduct is likely to cause confusion, mistake or deception as to the affiliation,

 connection or association of the Accused Products with Purple’s premium GEL MATRIX Mark,

 as well as to the origin, sponsorship or approval of the accused Sleepy’s branded products, in

 violation of Utah common law.

        87.    As a result of ACTI’s aforesaid conduct, Purple has suffered substantial damages, as

 well as the continuing loss of the goodwill and reputation established by Purple in its marks. This

 continuing loss of goodwill cannot be properly calculated and thus constitutes irreparable harm

 and an injury for which Purple has no adequate remedy at law. Purple will continue to suffer ir-

 reparable harm unless this Court enjoins ACTI’s conduct.
    COUNT VI – FEDERAL UNFAIR COMPETITION AND FALSE ADVERTISING –
                             15 U.S.C. § 1125
        88.    Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        89.    ACTI’s unauthorized and unlawful actions include, without limitation: ACTI’s use of

 Purple’s GEL MATRIX Mark in commerce to advertise, market, promote, and sell the Accused

 Products containing Purple’s GEL MATRIX Mark throughout the United States including Utah;

 its false and misleading representations regarding Purple’s GEL MATRIX Mark; and ACTI’s

 knowledge, participation, and inducement thereof, constitute unfair competition and false adver-

 tising in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).




 ACTIVE/106329312.7
                                                   20
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.559 Page 21 of 33




        90.    The relevant purchasing public is likely to be misled and deceived by ACTI’s dissem-

 ination of false and misleading documents, statements and misrepresentations that ACTI knew or

 should have known that its documents and statements were false or likely to mislead.

        91.    As an actual and proximate result of ACTI’s willful and intentional actions, Purple has

 suffered damages in an amount to be determined at trial, and unless ACTI is enjoined, Purple will

 continue to suffer irreparable harm and damage to its business, reputation, and goodwill.

        92.    Pursuant to 15 U.S.C. § 1117, Purple is entitled to damages for ACTI’s Lanham Act

 violations, and an accounting for profits made by ACTI on sales of the Accused Products, as well

 as recovery of Purple’s costs of this action. Furthermore, ACTI’s conduct was undertaken willfully

 and with the intention of causing confusion, mistake or deception, making this an exceptional case

 entitling Purple to recover additional damages and reasonable attorneys’ fees pursuant to 15 U.S.C.

 § 1117.
  COUNT VII – MISAPPROPRIATION OF TRADE SECRETS UNDER FEDERAL LAW,
                          18 U.S.C. §§ 1836 et. seq.
        93.    Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        94.    Purple owns confidential proprietary, technical, and business information with respect

 to its Gel Matrix Technology, including manufacturing processes for making thermoplastic and

 elastomeric materials, which information, including without limitation the Purple Trade Secrets,

 constitutes trade secrets under the federal Defend Trade Secrets Act (“DTSA”), 18 U.S.C. § 1836

 et seq.

        95.    The Purple Trade Secrets relate to products and services used in interstate commerce

 and derive independent economic value from not being generally known to the public or to persons

 who can obtain economic value from their disclosure or use. For example, a competitor like ACTI

 with access to the Purple Trade Secrets could and did in fact avoid having to invest millions of


 ACTIVE/106329312.7
                                                   21
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.560 Page 22 of 33




 dollars and thousands of man-hours to research and develop the technology that Purple invested

 in the Gel Matrix Technology, including trade secrets related to that technology.

        96.    Purple has taken commercially reasonable steps to preserve the confidentiality of the

 Purple Trade Secrets. These steps include: requiring its employees to sign confidentiality agree-

 ments; using passwords to protect access to confidential information on computer computers and

 electronic storage devices; using nondisclosure agreements with vendors and distributors preserv-

 ing confidential information and trade secrets; and disclosing its confidential information and trade

 secrets only to those Purple employees with a need-to-know.

        97.    As a Licensee of the License Agreement, ACTI had access to the Purple Trade Secrets.

        98.    ACTI, with full knowledge of Purple’s ownership of, and rights to, its trade secrets, is

 using the Purple Trade Secrets outside the scope of the License Agreement and without authoriza-

 tion to design, manufacture, market, and sell the Accused Products.

        99.    ACTI’s misappropriation of the Purple Trade Secrets has been intentional, knowing,

 willful, malicious, fraudulent, and oppressive.

        100. If ACTI’s conduct is not remedied, ACTI will continue to misappropriate and use the

 Purple Trade Secrets for its own benefit, and to Purple’s detriment.

        101. As the direct and proximate result of ACTI’s above-mentioned conduct, and unless
 ACTI is enjoined, Purple has suffered and will continue to suffer damages and irreparable injury

 for which Purple has no adequate remedy at law.
   COUNT VIII – MISAPPROPRIATION OF TRADE SECRETS UNDER UTAH LAW,
                       UTAH CODE §§ 13-24-1 et. seq.
        102. Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        103. For all the same reasons as set forth in the DTSA claim, ACTI has misappropriated

 the Purple Trade Secrets under Utah State law.


 ACTIVE/106329312.7
                                                   22
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.561 Page 23 of 33




        104. ACTI’s misappropriation of the Purple Trade Secrets has been intentional, knowing,

 willful, malicious, fraudulent, and oppressive.

        105. If ACTI’s conduct is not remedied, ACTI will continue to misappropriate and use the

 Purple Trade Secrets for its own benefit, and to Purple’s detriment.

        106. As the direct and proximate result of ACTI’s above-mentioned conduct, unless ACTI

 is enjoined, Purple has suffered and will continue to suffer damages and irreparable injury for

 which Purple has no adequate remedy at law.
   COUNT IX – DECEPTIVE TRADE PRACTICE UNDER UTAH CODE §§ 13-11a-2-4
        107. Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        108. ACTI’s aforementioned willful acts of infringement of Purple’s GEL MATRIX Mark

 constitute a deceptive trade practice under Utah Code § 13-11a-3.

        109. ACTI has unlawfully sold products using Purple’s GEL MATRIX Mark without Pur-

 ple’s approval.

        110. ACTI’s acts have caused and are likely to continue to cause confusion or deception.

        111. Pursuant to Utah Code § 13-11a-4, Purple is entitled to injunctive relief, monetary

 damages, an award of costs, and attorneys’ fees.
       COUNT X – UNFAIR COMPETITION UNDER UTAH CODE §§ 13-5a-101-103
        112. Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        113. ACTI’s acts constitute unlawful infringement of Purple’s GEL MATRIX Mark and of

 the Patents in Suit. ACTI’s acts have caused and are likely to continue to cause a material diminu-

 tion in the value of Purple’s GEL MATRIX Mark.

        114. ACTI has engaged and continues to engage in these activities intentionally.




 ACTIVE/106329312.7
                                                   23
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.562 Page 24 of 33




        115. By its acts and omissions set forth above, ACTI is violating Utah Code §§ 13-5a-101-

 103.

        116. ACTI’s acts of trademark infringement and false designation of origin, unless enjoined

 by this Court, are causing Purple to sustain, and unless ACTI is enjoined, will continue to cause

 Purple to sustain irreparable injury, and Purple has no adequate remedy at law.

        117. ACTI has made and will continue to make substantial profits to which it is not, in law

 or equity, entitled.

        118. There is no legitimate hardship to ACTI in being compelled to stop and correct its

 infringing conduct. Public policy also favors the relief that Purple seeks.

        119. Pursuant to Utah Code § 13-5a-103, Purple is entitled to monetary damages, an award

 of costs and, because the circumstances warrant, punitive damages.
                COUNT XI – UTAH COMMON LAW UNFAIR COMPETITION
        120. Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        121. ACTI’s willful acts of infringement of Purple’s GEL MATRIX Mark constitute unfair

 competition in violation of Utah common law.

        122. ACTI has unlawfully sold products using Purple’s GEL MATRIX Mark without Pur-

 ple’s approval.
        123. ACTI’s acts have caused and are likely to continue to cause confusion or deception.
             COUNT XII – DECLARATORY JUDGMENT, 28 U.S.C. §§ 2201 and 2202
        124. Purple realleges and incorporates by reference the foregoing paragraphs of this Com-

 plaint as though set forth fully herein.

        125. Purple seeks a declaration of rights related to Section 13.13 of the License Agreement.

 Under Section 13.13 of the License Agreement, EdiZONE has assigned its rights and obligations




 ACTIVE/106329312.7
                                                  24
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.563 Page 25 of 33




 under the License Agreement to Purple, making Purple the “Licensor,” and ACTI is the “Licensee”

 under the License Agreement. Section 13.13 provides, in relevant part:
        Licensee shall not, and Licensee has neither the right nor the power to, assign the Li-
        cense or this Agreement to any other person or entity without the advance written
        consent of Licensor. In the event that Licensee merges with any other entity, changes
        its name, or otherwise transforms into a new entity, this Agreement shall be deemed
        binding upon and enforceable against such new or other entity. Licensor may, at its
        sole option, assign its rights or obligations hereunder, provided that any third party
        beneficiaries of third party delegates agree in writing that such assignment to which
        third party beneficiaries or third party delegates are parties is subject to the applicable
        terms and conditions of this Agreement.
        126. The Permanent Injunction from the State Court adopted this provision and specifically

 stated that “the Amended and Restated License Agreement recently executed between TNT Hold-

 ings, LLC and ACTI on January 28, 2010 is in full force and effect” (parenthetical omitted). The

 Permanent Injunction also contemplated that the rights under the License Agreement could be

 transferred when it later referred to “transferees” and “any . . . entity that claims to own or control

 any of the intellectual property rights licensed to ACTI under the terms of the New License Agree-

 ment.”

        127. Indeed, on May 1, 2010, TNT properly assigned all its rights, title, and interests in the

 License Agreement to EdiZONE, as expressly allowed by Section 13.13 of the License Agreement,

 which states in relevant part that the “Licensor may, at its sole option, assign its rights or obliga-

 tions hereunder.” Based on this explicit language, TNT did not have to obtain any court approval,

 and nor was one necessary, for this assignment. By the same token, EdiZONE properly assigned

 all its rights, title, and interests in the License Agreement to Purple.

        128. As alleged above, by modifying its website in response to Purple’s letter of September

 9, 2020, and after the original complaint was filed, ACTI has admitted not only that the Gel Ma-

 trix® trademark belongs to Purple, but that Purple has, as the current licensor under the License




 ACTIVE/106329312.7
                                                    25
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.564 Page 26 of 33




 Agreement, properly acquired all rights, title, and interests in the License Agreement from Edi-

 ZONE. For ACTI to contend otherwise would be inconsistent, if not contrary to its public admis-

 sion.

         129. Nevertheless, ACTI claims that section 13.13 of the License Agreement is invalid be-

 cause the Permanent Injunction states that the “Enjoined Parties are enjoined from transferring or

 attempting to transfer ACTI’s intellectual property rights, including but not limited to ACTI’s

 rights in the License granted under the New License Agreement, to any third party.”

         130. The only reasonable reconciliation of these two terms of the Permanent Injunction is

 that ACTI was permitted to continue using the GEL MATRIX Mark in the way it had been au-

 thorized to use the mark and that any acquiror could not interfere with that use.

         131. An actual and justiciable controversy has arisen and exists between Purple and ACTI

 regarding the parties’ respective rights and obligations under the License Agreement. ACTI has

 claimed that it may assign its rights under the License Agreement without Purple’s authorization,

 and that Purple could not acquire EdiZONE’s interest in the License Agreement without ACTI’s

 authorization.

         132. ACTI’s interpretation is incorrect and would require a rejection of the State Court’s

 express order adopting the License Agreement and statement that it is “in full force and effect.”
 Specifically, Section 13.13 expressly provides that EdiZONE could assign the License Agreement

 to Purple without the consent of ACTI, which EdiZONE did pursuant to that section. In addition,

 section 13.13 expressly provides that ACTI cannot assign the License or the License Agreement

 without Purple’s express advance written consent.

         133. Purple therefore seeks a declaratory judgment to the effect that: (1) pursuant to section

 13.13 of the License Agreement and the Permanent Injunction, EdiZONE could and did assign the

 License and License Agreement to Purple without needing ACTI’s consent or approval, and that



 ACTIVE/106329312.7
                                                   26
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.565 Page 27 of 33




 Purple properly acquired its rights under the License Agreement; and (2) ACTI cannot assign the

 License or the License Agreement without the advance written consent of Purple.




 ACTIVE/106329312.7
                                               27
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.566 Page 28 of 33




                                        PRAYER FOR RELIEF
        WHEREFORE, Purple respectfully requests that the Court grant judgment in favor of Purple

 and against defendant ACTI, as follows:

        A.     Finding that ACTI has infringed and continues to infringe the Patents in Suit;

        B.     Finding that ACTI’s infringement has been willful and presents an exceptional case

 within the meaning of 35 U.S.C. § 285;

        C.     Finding that ACTI has infringed Purple’s GEL MATRIX Mark, and that ACTI’s in-

 fringement has been willful under federal and Utah law;

        D.     Finding that ACTI is liable for misrepresenting the origin of Purple’s GEL MATRIX
 Mark, falsely advertising Purple’s GEL MATRIX Mark, deceiving consumers, and unfairly com-

 peting against Purple under federal and Utah law;

        E.     Finding that ACTI has misappropriated the Purple Trade Secrets under federal and

 Utah law, and that ACTI’s misappropriation has been willful and malicious;

        F.     Permanently enjoining ACTI, and its officers, agents, servants, employees, parents,

 subsidiaries, affiliates, and attorneys, and those in active concert or participation with them who

 receive actual notice of the order by personal service or otherwise, from making, selling, offering

 for sale, importing, marketing, or using the Gel Matrix Technology and from engaging in any other

 infringement of the Patents in Suit, along with all other equitable remedies and relief, as appropri-

 ate;
        G.     Permanently enjoining ACTI, and its officers, agents, servants, employees, parents,

 subsidiaries, affiliates, and attorneys, and those in active concert or participation with them who

 receive actual notice of the order by personal service or otherwise, along with all other equitable

 remedies and relief, as appropriate:

               a)     from displaying, advertising or using in any manner the GEL MATRIX Mark in

        connection with the Accused Products;




                                                  28
 ACTIVE/106329312.7
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.567 Page 29 of 33




               b)     from doing any act or thing calculated or likely to cause confusion or mistake in

        the minds of members of the public, prospective customers of Purple’s products or services,

        and prospective customers of ACTI’s products or services, as to the source of the GEL MA-

        TRIX Mark associated with the Accused Products offered for sale, distributed, or sold, or

        likely to deceive members of the public, or prospective customers, into believing that there

        is some connection between the Accused Products and Purple;

               c)     from making any representations, express or implied, that Purple is affiliated

        with or sponsors or approves of the Accused Products;

               d)     to promptly remove the GEL MATRIX Mark associated with the Accused Prod-

        ucts from the Mattress Firm website and all other websites within their control, including

        removal of related metadata on such websites;

        H.     Permanently enjoining ACTI, and its officers, agents, servants, employees, parents,

 subsidiaries, affiliates, and attorneys, and those in active concert or participation with them who

 receive actual notice of the order by personal service or otherwise, from using the Purple Trade

 Secrets and from making, marketing, offering for sale and selling any products that use or other-

 wise embody the Purple Trade Secrets, along with all other equitable remedies and relief, as ap-

 propriate;

        I.     Declaring that Purple has properly acquired the License Agreement from EdiZONE;
        J.     Declaring that ACTI is precluded from assigning the License or the License Agree-

 ment, including without limitation, the intellectual property rights under the License Agreement,

 without Purple’s advance written consent;

        K.     Directing ACTI to provide an accounting of all revenues and profits derived from its

 unauthorized use of Purple’s GEL MATRIX Mark;

        L.     Ordering ACTI to preserve through trial and then deliver up for destruction, pursuant

 to 15 U.S.C. § 1118, all Internet webpages / scripts / html code, articles, packages, wrappers, prod-

 ucts, displays, labels, signs, promotional items, clothing, literature, sales aids, or other matter in


                                                    29
 ACTIVE/106329312.7
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.568 Page 30 of 33




 the possession, custody, or under the control of ACTI or its agents bearing the GEL MATRIX

 Mark in connection with the Accused Products;

        M.     Ordering ACTI to retain and disclose all communications with all individuals and en-

 tities with whom they engaged in any transaction relating to or arising from the use of the GEL

 MATRIX Mark in the Accused Products;

        N.     Ordering ACTI, pursuant to 15 U.S.C. § 1116(a), to file with this Court and serve upon

 Purple within thirty (30) days after entry of the injunction a written report under oath describing

 in detail the manner and form in which ACTI has complied with the injunction, including ceasing

 all offering of goods and services related to the Accused Products as set forth above;

        O.     Awarding damages, including but not limited to compensatory, punitive, and exem-

 plary damages, and profits derived from ACTI’s wrongful conduct, and equitable relief, in favor

 of Purple and against ACTI in an amount to be determined at trial, and awarding costs and attorney

 fees, with pre- and post-judgment interest on all amounts owed, as allowed by all applicable law

 in each of the above claims, including;

               a)     An award of damages of no less than a reasonable royalty pursuant to 35 U.S.C.

        § 284, including up to three times the amount of compensatory damages associated with

        ACTI’s infringement of the Patents in Suit;

               b)     An award of attorney fees pursuant to 35 U.S.C. § 285 associated with ACTI’s
        infringement of the Patents in Suit on a finding that this is an exceptional case;

               c)     An award of actual damages sustained by Purple and all of ACTI’s profits from

        ACTI’s wrongful conduct complained of herein, up to and including three times the sum of

        actual damages, as well as costs and attorney fees on a finding that this is an exceptional

        case pursuant to 15 U.S.C. § 1117 and/or Utah law associated with ACTI’s unauthorized use

        and infringement of the GEL MATRIX Mark;

               d)     An award of actual damages, punitive damages, costs, and attorney fees pursuant

        to Utah Code § 13-5a-103(1)(b);


                                                   30
 ACTIVE/106329312.7
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.569 Page 31 of 33




                e)    An award of damages, costs, and attorney fees pursuant to Utah Code § 13-11a-

        4(2);

                f)    An award of damages for actual loss caused by ACTI’s misappropriation of the

        Purple Trade Secrets, damages for unjust enrichment caused by ACTI’s misappropriation of

        the Purple Trade Secrets that is not addressed in computing damages for actual loss, and

        damages caused by ACTI’s misappropriation of the Purple Trade Secrets measured by im-

        position of liability for a reasonable royalty for ACTI’s unauthorized use of the Purple Trade

        Secrets, pursuant to 18 U.S.C. § 1836(b)(3)(B) and Utah Code § 13-24-4(1); and exemplary

        damages pursuant to 18 U.S.C. § 1836(b)(3)(C) and Utah Code § 13-24-4(2), including and

        up to two times the award of damages, as well as attorney fees under 18 U.S.C.

        § 1836(b)(3)(D) and Utah Code § 13-24-5 on a finding that ACTI’s misappropriation of the

        Purple Trade Secrets has been conducted in a willful and malicious manner; and

        P.      Awarding Purple such further relief as this Court deems just and proper.




                                                   31
 ACTIVE/106329312.7
 1724599.1
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.570 Page 32 of 33




                                         JURY DEMAND
      Purple hereby demands, pursuant to Fed. R. Civ. P. 38, a trial by jury of all issues so triable.

      Dated: January 27, 2021.

                                       /s/ C. Michael Judd
                                       I. Neel Chatterjee (pro hac vice)
                                       nchatterjee@goodwinlaw.com
                                       GOODWIN PROCTER LLP
                                       601 Marshall St.
                                       Redwood City, California 94063
                                       Telephone: (650) 752-3100
                                       Facsimile: (650) 853-1038
                                       Darryl M. Woo (pro hac vice)
                                       dwoo@goodwinlaw.com
                                       GOODWIN PROCTER LLP
                                       Three Embarcadero Center
                                       San Francisco, California 94111
                                       Telephone: (415) 733-6000
                                       Facsimile: (415) 677-9041
                                       C. Michael Judd
                                       mjudd@joneswaldo.com
                                       JONES WALDO HOLBROOK & MCDONOUGH, PC
                                       170 S. Main Street, Suite 1500
                                       Salt Lake City, Utah 84101-1644
                                       Telephone: (801) 534-7478
                                       Facsimile: (801) 328 0537
                                       Attorneys for Plaintiff Purple Innovation LLC




                                                 32
Case 2:20-cv-00811-JNP-CMR Document 43 Filed 01/27/21 PageID.571 Page 33 of 33




                                  CERTIFICATE OF SERVICE
       I hereby certify that on January 27, 2021, I caused to be delivered, via the court’s electronic

 filing system, email, or otherwise by first class mail postage prepaid if needed, a true and correct

 copy of the foregoing FIRST AMENDED COMPLAINT to the following:

                   Kenneth B. Black
                   ken.black@stoel.com
                   STOEL RIVES LLP
                   201 South Main Street, Suite 1100
                   Salt Lake City, Utah 84111
                   Laura Kabler Oswell (pro hac vice)
                   oswelll@sullcrom.com
                   Duncan C. Simpson LaGoy (pro hac vice)
                   simpsond@sullcrom.com
                   Aviv S. Halpern (pro hac vice)
                   halperna@sullcrom.com
                   SULLIVAN & CROMWELL LLP
                   1870 Embarcadero Road
                   Palo Alto, California 94303
                   Attorneys for ACTI

                                                       By: /s/ C. Michael Judd
                                                            C. Michael Judd




                                                  33
 1724599.1
